Citation Nr: 1450391	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  98-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, other than PTSD, to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for a psychiatric disability, to include PTSD.

In October 2004, the Veteran failed to appear for a personal hearing before a Veterans Law Judge.  Thus, the hearing request is considered withdrawn.

The case was previously before the Board in July 2009 wherein the Board denied the benefits sought on appeal.  The Veteran appealed the Board's July 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2010, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.  In June 2010 and May 2014, the Board remanded the case for additional development.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A competent opinion relates the Veteran's current schizoaffective disorder to service.


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, schizoaffective disorder was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

A July 2014 VA examination report reflects that the Veteran has an Axis I diagnosis of schizoaffective disorder.  The Veteran's VA treatment records also reflect that the Veteran has been diagnosed with schizoaffective disorder.  The July 2014 VA examiner opined that it is at least as likely as not that any diagnosed psychiatric disability had its onset during service and is related to events in the service as well as to the aggravation of symptoms related to the history of childhood abuse.   

The VA examination report noted that the Veteran reported first experiencing psychotic symptoms while in the military.  Although the Veteran's service treatment records are silent for any complaints or treatment relating to psychiatric symptoms, he did not have a discharge examination.  The Veteran has consistently reported that his psychotic symptoms began in the military.  An October 1997 VA examination report reflects that the Veteran reported that he began to hear voices during his tour of duty in Korea.  A June 2000 VA opinion also indicates he first started hallucinating in service.  The Board finds the Veteran's report of first experiencing psychotic symptoms in service to be credible, as he is competent to report symptoms such as hallucinations, and he has consistently reported the onset of the symptoms to be in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).      

As discussed below, most of the Veteran's stressors have not been verified.  Although the July 2014 VA examiner noted unverified stressors in the examination report, the VA examiner found that it was at least as likely as not that the psychiatric disability had its onset during service.  The VA examiner reviewed the claims file and provided a rationale for the opinion.  The Board finds the opinion to be probative.  There are no other opinions of record addressing whether the Veteran's schizoaffective disorder is related to service.

Considering the July 2014 positive nexus opinion, and giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for schizoaffective disorder.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for schizoaffective disorder is granted.


REMAND

The Board finds that the Veteran's claim for entitlement to service connection for PTSD must be remanded for additional development.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  

The July 2014 VA examination report was based, in part, on PTSD stressors that have not been verified.  The Board finds that one of the claimed stressors may be verified in the Veteran's service treatment records.  The stressor listed as #1 in the July 2014 VA examination refers to the Veteran describing being in a truck when it rolled over in a ditch in North Korea.  The Veteran had previously stated that this stressor occurred during the summer evaluation period.  See March 2012 representative letter.  An August 1982 service treatment record reflects that the Veteran fell off of a truck and struck his right forearm as he fell.  The service treatment record indicates the Veteran may have been in a truck accident, which is consistent with his reported stressor.  The claim should be remanded to attempt to verify whether there was a truck accident in August 1982.  Additionally, as the July 2014 VA opinion was based on other stressors which cannot be verified, an opinion should be obtained as to whether the Veteran has PTSD that is solely related to a stressor of a truck accident in service.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's claimed stressor of a truck accident in August 1982.  Document all attempts to verify the stressor in the claims file.  If the incident cannot be verified, the Veteran and his attorney are to be notified.

2.  Forward the claims file to the VA examiner who conducted the July 2014 VA examination (or if unavailable, a VA clinician of appropriate expertise) to provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran has PTSD that is related to an in-service truck accident.  For purposes of the opinion, the VA examiner should assume that the Veteran's reported truck accident is verified.  The VA examiner should not consider the Veteran's unverified stressors.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to PTSD.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to t0.
he Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


